Mr. Justice O’Connor delivered the opinion of the court. 2. Appeal and ebbob, § 1458*—when variance immaterial. On a bill for an accounting, variance between allegations of bill on the one hand and the findings of the master and the decree of the court on the other, examined and held not so material as to warrant a reversal. 3. Pbincipal and agent, § 28*—what degree of good faith required in transactions between. In dealing with the property of the principal on his own behalf, the utmost good faith is required of the agent, and the burden is upon him to show that such good faith was exercised. 4. Conteacts, § 268*—what evidence sufficient to set aside contract where fiduciary relation exists. Where a fiduciary relation exists, it is not necessary to establish intentional or actual fraud in order to set aside a contract. 5. Principal and agent, § 55*—when settlement between principal and agent set aside. Where a warehouseman, in whose warehouse property of plaintiff had been damaged by fire, effected a settlement with insurers with whom it had insured the property for plaintiff’s benefit, and thereafter had a settlement with plaintiff without informing him of the amount it received for insurance and salvage, there is such a breach of the fiduciary relation between it and plaintiff as to warrant the court in setting aside the settlement between them in an action for an accounting. 6. Account, § 35*—when burden of proof on agent on bill by principal for an accounting. On a bill for an accounting by the owner of property agaipst a warehouseman to recover the amount received by defendant as salvage on injury to complainant’s property by fire, the burden of showing the number of pounds of salvage and the price received therefor held, under the facts of the case, to be upon defendant.